Order entered September 8, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-00557-CV

                         CHARLES ANTHONY ALLEN SR., Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. CV99-01573-V

                                             ORDER
           On August 18, 2015, we ordered Dallas County District Clerk Felicia Pitre to file the

clerk’s record no later than August 31, 2015. To date, however, the record has not been filed.

Accordingly, we again ORDER Ms. Pitre to file the record. The record shall be filed no later

than September 14, 2015. We DENY as moot appellant’s “motion for substitute service.”

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE